—Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondents from proceeding with a retrial of the petitioners under Queens County Indictment No. 518/86.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto, it is
*783Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged —acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see, Matter of Rush v Mordue, 68 NY2d 348, 352). The petitioners here have failed to demonstrate a clear legal right to the relief sought. Sullivan, J. P., Miller, Pizzuto and Altman, JJ., concur.